Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 2, 2018

                                    No. 04-17-00609-CV

                                   Marta ARREDONDO,
                                         Appellant

                                             v.

TECHSERV CONSULTING AND TRAINING, LTD., T&D Solutions, LLC, and AEP Texas
                         Central Company,
                            Appellees

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 15-08-16922-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Irene Rios, Justice

       The panel has considered the appellee T&D Solutions, LLC’s motion for rehearing, and
the motion is DENIED.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court